Case 3:20-cv-05576 Document 1-1 Filed 06/17/20 Page 1 of 4

=

*,

2 ve L a re -
GEE COUNTY | 2am

 

sgt oes Gynt a maine | : UN

a te eB °

  

“LeWs COUNTY, WASHINGTON

 

CONES gee ro eet a ELE SE Dupe rears pper ¢
JEFFREY HAINES, } 20 29 oO 6 3 5 491
PLAINTIFF, ) No.
) COMPLAINT FOR DAMAGES

VS. )
. )
CITY OF CENTRALIA, CENTRALIA POLICE DEPT, )
Chief Nielsen of the Centralia Police Dept., )
various unnamed police officers and staff; )
DEFENDANTS. , ' )

1. Jeffrey Haines i is aresident of Lewis County, Washington.

ge Ye ae ame ECL wT

2. The City of Centralia j isa. Mpshington municipal. corporation.

wee
3. The Centralia Policé’ Department i is constituted urider the laws'of the state of “”"

Wastiingtin, ‘Chief Nielsen was the chief of the Centralia Police Department during all times

iW

CAM BELAY EP ro. -
4

pertinent to this complaint.

see ee ON

7

4, Jeffrey Haines was charged with DUI in Centralia Municipal Court. He was placed on
TOC AAS PE RAIA FOLICE DEPT,

a pre-trial’ Bayly: aléchot monitoring progam which required him to travel to Centralia twice a
Lous unnaned patice alice and sah }
day: ener ey, ands submit a sample of his breath for alcohol content. If the portable breath test

machine, whidh: ins tidveribeem showninicoutt to.be-acctrate and reliable, and is not admissible

v “ry
in court; shidwed: ‘axpositivel wreadings Haines wes taken, to, ),jail without.any hearing in court or even

  

any notite to-his lawyer. 116 en torjail for @ predetermined Jen: oth of timeiand.given no
bail so ‘thatyhé could not bail out.: here. was zero. meansto: ‘prevent false imprisonment or:

incarceration duc to:mistakes or inaccurate or unreliable evidenced. *"’

a
both, pare wi [Mobi Cendali. Munk ner’ cin,
Cee aa aad cua Rey 4
shod npat mat We Hut 4 \ pee gaitae! Pen do pat te Ce eta a.

 

SMG.

ogee ay

 

te a TEN , ais) subset wal ip re Pane ta eto DERG atta, brea tes
Case 3: 20- Cy- Ob576. Bocament 4:1 Filed 06/17/20. Page. 2. of, 4.

mtv

 
 

=},
“hoa yee . _ 1 a . “rays
CREM EENS ut ALI et yt SL EM tar cab) Sak oe
5. The 24/7 program was run by the Centralia Police Dept. Various pote officers were
Tu hurd. wk nett: isctibeaayesy bee Seer uP Cen fet ty RG ati pothe, Gi Lsat aah piss dads

given authority to jail Haines at their sole discretion, and they needed no further authority from a

TULLE S Sahat ae Tha a i sh AARGE 1h URLs in! AG ' ue ae aca t toy yt pag a hehe
judge or ‘anyone else if Haines was late for his twice per day breath tests, or the portable breath
‘ at ied “aie FIN B Hh te teh vos Cena a kab bak Uipqy yo aia
test device reported alcohol, or if officers believed Haines had been i ina bar or tavern — they
, Ca ak URE RST baa Rae as eh " Lei fy ey :
jailed him, and gave him no hearing a and gave no notice to his lye and there was never a
wah A ee Ea a te

confismation test done on a breath test machine, shown to be accurate and reliable. Haines
red.

simply had to sit in jail until he had served his time, and his lawyer did not even know he was
a nn Spoke igen te a oy routs bas at

there most of the time: Helies was jailed his way on a number of occasions Sand never once

a ay a Ca ey te Et
received a earing pronto beingjaieds ie Causey ota. Sen SUH ta sehen ai ace WOT
me OFutad, witerh 4 deste pet yeep, Eau + fal cee hb anl aly : ee Mee ber ED ta, hee ney ets He ‘s

a ORE oshdihe lawyin this: state is‘cleardnd,has ‘been. for.a: number of} years. “Fests.of besily uni

Or Koad he
ap ery Aid? IOs leek nade \ ton ta tine ‘i ads a - 74, a ra Marra e PON ad,

substances: for: ovitlence, are, searches, andi: require: a. search ‘warrantywhieh.t Invtunn requires peat:

?

' Saye teste EN Lt url es oP Coatha ah otis

probable, cause. State. v. Rose, 146 WinesADp! 439: E91, pad 83: (2008); \ Blomstr amv, Tripp. 189

eer ma Ad hea tt: ae Phe at ye st abe aan

Wn.2d 379% 402 B 3 83h 2017). J ofikey.: Haines wasrequiredto perform. many UA’s, and there

at

was never a. search. warrant. He was nile many times without due procéss' of law aswell.

ay rth

Therefore, the Plaintitt prays for’ the following reli. 6 Fg Oe Rae

ne OS ‘ wey

Damages for: each day wais:inarcerated; damages for each time: he swasijatleds without

wk buat

aeatings aes igdetect sind pr event false imprisonments, 2 and damages fos: each time, be was

iiled vation snytibe. to: hisilawyes;, intfsing with the fundamenteh ri ightto counsel of

‘ ' mk, i

Ley Taso '
tithe ua ut hoa ve ga wy de . : thon
: :

     

Oe PRET has Pub a tS SR 4 Sea, me a me ty shards tees

choice, aa

to wae, f On " iy : are 1 ay tr

: a u |
yt ae ad Ee ee hoa

ma bye \. . paket ay

Cabd ey ' Lita ,

et i 4 |
art Hd ey 1
'

Shelton, WA 98584 0 0 i po tas ee
(360) 432-1778 it

 

7 Vis Ty uP, Vay
. . :
4 4 on ga “oe Bo ng ae pat ve roy ' VF wee aoe oo ‘ 1
fay ET Re aa ca aE SN ee Et WM TEE tat Ph, : wp lene r
: . “a ' oy ' . oo “at
te et Ba Te tee Ms r b ' ;
eek Ua et ge eu ye ot ar at ha ty 1 t Broqet ay
eh eo beets ag We fd AS ry aoe She dpe. od ita Ro EEN tye oe
, ' ’ , . .
ot

ra

Case 3:20-cv-05576: Document 1-1 Filed 06/17/20 Page 3 of 4

  
 

 

 

 

 

 

_, Pi Be en
Beis CU) Ty (Beemer |
8 om
- See oneoaY 96 AMtisO8 un
re ee fl UAW)
oh a oe GLERK'S ta
SUPERIOR COURT
LEWIS COUNTY, WASHINGTON
JEFFREY HAINES, ) 20 2 0039421 !
PLAINTIFF, ) Noo
VS, . i) (Twenty Days)
ed Mee 4A wt . , ‘ . nye ny “
CITY OF CENTRALIA, CENTRALIA POLICE DEPT.,) .
Chief Nielsen of the Centralia Police Dept., _.) ; tha we
various unnamed police officers and staff; )
DEFENDANTS : de

 

TO THE DEFENDANTS: A lawsuit sh been started against you in the above entitled

‘OPER MIR Clay
court by Jeffrey Haines, Plaintiff, Plaintiffs ¢ claim, is stated 4 inthe written Complaint, a copy of

which is served upon you with this summons,

PREY La
“ee are r.to defend against this lawsuit, you must respond to the complaint by stating your |

defense i in writing, and by serving a copy upon the person’ signing this summions within 20 days
We, r 4 Petuetity fame a

after the service of this summons, excluding | the day of service, or a default judgement may be
PENT ALIA CERTRGLMG PTE MEY

entered against itt ‘Without! notice: A ‘default judgment is one where plaintift is entitled to “what

whe abe S

hé asks fot because you have not t responded, if you serve a notice of appearance on the

undersigned person, you are entitled to notice before, a default,judgment may be éntered.
“ata aL MOP EMM emt bee FE
Pao Web PES aha Pe bis,

pooeteny fo Tha GaekVED PARED OD} SAME Ss

Lone “
wy.
wh ANTE ef . Sa me
we LPF
Case 3:20-cv- 06576 Document 1-1 Filed 06/17/20 Page 4 of 4

+ ’
! . .
Mata ee Gah Dy ss nS LT
Coe ree
. my ‘

You thay end that the plait file this last with the court, ‘Tf you do- 80, the demand must

be in iy did ‘ist be seed pon’ the! eign signing: this’ summons. With 14 days atte:

you serve the demand, the’ plaintiet inst ‘file this lawsuit witli the’ Court, ox the servic’ on'you of

a rth wh tae le gh pet Et

this summons and. complaint will be void: -
If you wish to seek the advice ofanattoriéy in this'inatter!'yol should do so promptly so
pry,

that your written response, if any, may:be served on times)! *74'

This summons is issued pursuant to rulé’4 of the Superior Court Civil Rules of the State of

Washington:

  
  

 

os 4, o . toy 8 ota Ee ae poy
DH Meta Se om AE Ba denn the chee ust
4

, ‘ ahd yaa te TTT tay yt
teeta uate ces WEA EDTA See

 

Seth ea uhhae tity rareciye Wt yaretetep belts tas

Shelton; WA-98584 et Relies See Ba
360-432-1778

 

brucef@beomet 2 FO td keenest hte ok, ae
: .y v3
|
. i os soko} aye” rf
os . ebay ie onthe wey a dah f
. nos wdyee de ae . toa . ete yg aad pgp ee i
Silas og. pa Cee bty Geile at cho tigi Qoeneb to Ru GT tg “hao |
whLs.. ee eet Te OL 1 APA |
My dap
PRED, obits WAN wae ey pgp es , : Lom eerie Lon)
ope Krk Boe h Pitt Aish Gata ae? MOR ARLE Ss GA RD bug tat 5 : altel I
oy (tes UR ate EMA EAE By y ‘it Veotbyae ue i
th vente Pt ed A) Et det
,
Loos er at
‘hope, re i Maat ad
\ tet
wo 4 Lat r 1 ‘ i \ i * i
. ! pharh gee
: wy wot Moa FG ah, :
PRLS LA tei fad aey ee Thain yg p Pare boos } m4 uh : Vand
‘ ft f wt 1

iia cy ude Be i. oe : mos
itd sate? Me ys er
